Citation Nr: 1702866	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-36 325	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disease, to include tinea versicolor.

2.  Entitlement to service connection for periodontal disease.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for joint and muscle pain, to include fibromyalgia.

5.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

6.  Entitlement to service connection for gastrointestinal reflux disease (GERD).

7.  Entitlement to service connection for memory loss.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for joint and muscle pain to include bilateral elbow epicondylitis.

10.  Entitlement to service connection for blurred vision.

11.  Entitlement to service connection for eyelid masses/chalazion.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to March 1992, from October 2003 to June 2004, and from November 2006 to March 2008, while serving with the Army National Guard for many years.  He served in Kuwait and in Afghanistan.    He was awarded the Combat Action Badge and the Afghanistan Campaign Medal, in addition to other decorations.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of April 2009 and December 2009.

The Veteran's claim of entitlement to service connection for periodontal disease, which is considered a dental disability, raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  38 C.F.R. § 3.381. 

Because the Veteran has been awarded a total disability rating based upon individual unemployability due to service-connected disabilities, he is considered a member of Class IV for dental treatment purposes.  Class IV renders him eligible for "any needed dental treatment."  38 C.F.R. § 17.161(h).  Thus, pursuing a claim for service connection for periodontal disease for purposes of dental treatment purposes only may prove redundant in this case.  However, the claim for periodontal treatment is referred to the RO for any appropriate action.  38 C.F.R. § 19.9(b).  Specifically, the RO should consider whether to refer the claim for dental treatment to the appropriate VA Medical Center.  If no additional benefit to the Veteran would result from such a referral, then referral is not necessary.

The issues of entitlement to service connection for bilateral elbow epicondylitis, blurred vision, and eyelid masses are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is seeking VA compensation for gum disease.

2.  The Veteran's tinea versicolor has been chronic throughout the appeal period and has been medically related to the conditions of his third period of active service.

3.  The Veteran does not have a chronic disability involving headaches.

4.  The Veteran does not have fibromyalgia; his joint pain has been attributed to known diagnoses of degenerative joint disease.

5.  The Veteran has not alleged a brain injury during service and does not have a diagnosis of traumatic brain injury.

6.  The Veteran does not have a current, chronic disability involving GERD.

7.  The Veteran does not have a current, chronic disability involving memory loss.

8.  Hypertension initially developed when he was not performing active duty, in between the Veteran's second and third periods of active service, and more than one year after his discharge from the second period of service.


CONCLUSIONS OF LAW

1.  Periodontal disease is not a compensable disability under law.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).

2.  According the Veteran the benefit of the doubt, service connection for tinea versicolor is warranted.  38 U.S.C.A. § 101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2016).

3.  Service connection for headaches is not warranted.  38 U.S.C.A. § 101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2016).

4.  Service connection for fibromyalgia is not warranted.  38 U.S.C.A. § 101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2016).

5.  Service connection for residuals of traumatic brain injury is not warranted.  38 U.S.C.A. § 101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2016).

6.  Service connection for GERD is not warranted.  38 U.S.C.A. § 101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2016).

7.  Service connection for memory loss is not warranted.  38 U.S.C.A. § 101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2016).

8.  Service connection for hypertension is not warranted.  38 U.S.C.A. § 101, 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Periodontal disease

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381.  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  There is no legal entitlement to compensation benefits predicated upon service connection for periodontal disease, therefore, the claim must be denied.  The issue of eligibility for outpatient dental treatment for periodontal disease is referred to the appropriate VA Medical Center for a formal determination in the Introduction portion of this decision.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions, in letters of December 2008 and May 2009 that informed the Veteran of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, VA records, private medical records, and Social Security disability records have been obtained for review.  The Veteran has been provided with VA examinations pertinent to the issues decided here.  These medical examinations are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on these claims.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Governing laws and regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran may benefit from a presumption of service connection based on a chronic disease, such as hypertension.  38 C.F.R. § 3.309(a).  When a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides for compensation for Persian Gulf Veterans, such as this Veteran, who served in Afghanistan from February 2007 through January 2008, suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).  A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, as this Veteran did.  38 C.F.R. § 3.317(d).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability:  (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  76 Fed. Reg. 41,696-98 (July 15, 2011).  The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B). 

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "irritable bowel syndrome" and replace it with the following language:  Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  An explanatory Note reads as follows:  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to paragraph (a)(2)(i)(B)(3).  These amendments are applicable to claims before VA on or after August 15, 2011.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

The law, as interpreted by the United States Court of Appeals for Veterans Claims (Court) does not preclude service connection for a transitory disability, or even for a no-longer-existing disability, however.  The service connection requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, if service connection is otherwise warranted, and the disability at issue was present during this lengthy appeal period, service connection could be granted, with the disability rating adjusted to reflect periods of improvement or resolution.

Analysis

	Skin

Prior to the Veteran's third period of active service, a March 2005 VA outpatient treatment report reflects a negative examination of the skin, with no rashes or discoloration.  Similarly, a January 2006 VA primary care report reflects that no lesions or dryness were observed on the Veteran's skin.

During the December 2008 VA examination, the Veteran reported that he had had several different rashes, affecting his face, his chest, and his left knee and elbow since early 2008.  Upon examination, scaly white lesions were identified on the Veteran's left elbow and left knee, facial erythema, freckles and hyperpigmented patches were noted on his face.  The final diagnoses were of psoriasis over the left elbow and left knee, tinea corporis on his chest, melasma on his forehead, and lentigo over his facial and arm areas.  The examiner noted that there were no significant effects from the skin conditions on the Veteran's occupation or usual daily activities.  

According to the report of the August 2011 VA examination, the Veteran had no tinea versicolor or other skin abnormalities at that time.  The examiner rendered a diagnosis of inactive tinea versicolor, and explained that tinea versicolor occurs when the fungus becomes overgrown, triggered by factors such as hot, humid weather, excessive sweating, oily skin, hormonal changes, and immunosuppression.  

During the December 2011 VA examination, the Veteran provided a history of having had tinea versicolor for ten years.  Upon examination, there was no clinical evidence of rashes or lesions, although tinea versicolor on the neck and chest was observed.  The examiner related the current tinea versicolor to the Veteran's history of a chronic pruritic rash.  

In April 2012, the Veteran's service treatment records were transferred to an Army Physical Evaluation Board.  In the Board's report, a list of fourteen diagnoses was provided.  The list included tinea versicolor and psoriasis.  It was noted that psoriasis was documented in the medical record.  The Veteran signed a statement indicating that he understood the form "includes all my current medical conditions and whether or not they meet medical retention standards."  

The Veteran's current VA medical problem list includes entries for psoriasis and tinea versicolor.  He has been prescribed multiple prescription creams for skin complaints.

Upon careful review and consideration, the Board determines that service connection is warranted for tinea versicolor.  It appears that he has had tinea versicolor upon every examination since December 2008, and he has provided a credible history of having had it for many years.  He did not have it in 2005 and 2006, however, and a VA physician has explained that tinea versicolor is triggered by factors such as hot, humid weather, excessive sweating, oily skin, hormonal changes, and immunosuppression; many of which can reasonably be viewed as concurrent with the Veteran's third period of active service in Afghanistan.  According the Veteran every benefit of the doubt, therefore, the Board holds that service connection is warranted for tinea versicolor.  

Although psoriasis is also listed as a current skin disability, the same continuity of symptomatology involving psoriasis is not shown in the evidence of record, as no psoriasis was observed during the dermatology examinations in 2011.  Service connection for psoriasis is therefore denied.  

	Headaches

The Veteran's claim for entitlement to service connection for headaches is particularly unclear.  He has not asserted a chronic headache condition during service or after service.  Service treatment records from his first period of service show complaints of headaches associated with respiratory infections, but no chronic headache disability.  There is a single VA treatment report dated in November 2010 showing a headache related to a particular medication.  A single headache cannot be considered to represent a chronic disability under VA law.  In the absence of proof of a present disability, there can be no valid claim.  Brammer.  The benefit sought must therefore be denied.

	Fibromyalgia and TBI

During a June 2008 post-deployment screening at the VA, the Veteran was asked whether he had experienced any TBI-related events during his deployment and the Veteran denied any such events.  During the December 2011 examination, the Veteran did not report any neurological complaints, and no impairment of this system was identified, as his neurological examination was deemed normal.  

The Veteran's contentions regarding fibromyalgia and TBI are unclear at best.  Although he listed them as diseases for which he is seeking service-connected compensation, he has not identified which symptoms he believes are related to each disease and, in the case of the TBI, he has not identified a brain injury during service.  Review of his service treatment records does not show a head injury during service.  Careful review of his post-service treatment records fails to reveal a medical diagnosis of either fibromyalgia or TBI, despite neurological testing and evaluation.  That the Veteran has joint pain is established in the medical records; however, his joint pain has been attributed to known clinical diagnoses involving degenerative joint disease in individual joints, rather than to any systemic manifestation such as fibromyalgia.  The Veteran's current VA medical problem list does not include diagnoses of fibromyalgia or TBI.  

In short, absent proof of a present disability or any allegation of an in-service event involving either fibromyalgia or TBI, the Board holds there can be no valid claim.  Brammer.  With regard to the claim for fibromyalgia, the Board notes that it is specifically covered under the special legal provisions for Veterans of Southwest Asia.  If he should receive a diagnosis of fibromyalgia within the applicable period of time, then he is encouraged to re-apply for service connection.  However, at this point, there is no indication that he has fibromyalgia and there are no facts in the record which would indicate additional evidence to support the claim is available.  Therefore, the need for a remand to develop more evidence is not triggered.  

	GERD

According to an Annual Medical Certificate the Veteran completed in November 2006, he reported that the only medication he was taking at that time was an antacid.  During the June 2008 post-deployment screening, the Veteran reported he had no gastrointestinal symptoms.  

With regard to his claimed GERD, the Veteran explained in December 2008 that he began having heartburn and epigastric pain in 2004, and that he took over the counter agents which did not help very much.  Upon clinical examination, there were no pertinent findings.  An upper GI X-ray series was performed which revealed no hernia or reflux and was interpreted as entirely normal.  The examiner concluded that there was no physical or medical evidence of any GERD or any other gastric problem.  

During the December 2011 examination, the Veteran did not report any gastrointestinal complaints, and no impairment of this system was identified, as his abdominal examination was deemed normal.  The Veteran's current VA medical problem list does not include symptoms of or a diagnosis of GERD.

Absent proof of a present disability of GERD, the Board holds there can be no valid claim.  Brammer.  In this case, although the Veteran reports having complaints as early as 2004, no gastrointestinal disorder was ever identified.  Therefore, analysis under McClain is not warranted.

      Memory loss

The Veteran also reported a history of memory loss in December 2008.  He stated that he forgot where the keys were placed, names of known persons, what he was going to do, dates, and appointments.  Various memory-specific neurological tests were given to the Veteran and he scored normal scores on all, including many perfect scores.  The examiner noted no gross memory problem.  

A neurological examination was again conducted in August 2011.  Again, the Veteran tested normally and no evidence of memory loss was identified.  The examiner reviewed and summarized the Veteran's mental health treatment records and concluded that the Veteran's subjective memory loss was related to his depressive episodes and alcohol abuse.  

The Veteran's memory was again deemed to have been intact during the December 2011 VA examination.  

Several recent VA medical entries indicate that the Veteran reports having poor recent memory and poor immediate memory.  However, upon evaluation, his memory was observed to be adequate, with preserved memory for all events.  During occupational therapy provided through the mental hygiene clinic and physical medicine rehabilitation, he was observed to have normal memory retention.  

Again, absent proof of a present disability of memory loss, the Board holds there can be no valid claim.  Brammer.  We do not wish to disregard the Veteran's own perceptions of memory loss; indeed, the VA has not done so, but has provided him with several different courses of testing and evaluation to identify such a problem.  Based upon the extensive evaluation he has had, we are confident in concluding that he does not have a distinct memory loss disability.  He is service-connected for posttraumatic stress disorder with major depressive disorder, and VA's rating criteria for psychiatric conditions encompass any symptoms of memory impairment.  He does not, however, have a separately diagnosed memory condition that could be service-connected.  

	Hypertension

The Veteran underwent a general medical VA examination in December 2008.  He reported he had had high blood pressure since 2006 and was prescribed medication at that time.  He reported he stopped taking the medication before he was sent to Afghanistan.  When he returned to Puerto Rico, he was again diagnosed with hypertension and had been taking medication to control it since that time.  The examiner assessed that the hypertension had occurred prior to service but not during service and had re-occurred after service.  No explanation for this conclusion was provided.  The examiner concluded the report by rendering a diagnosis of uncontrolled essential hypertension.

Although medical records from the Veteran's second period of active duty are available, they do not contain any blood pressure readings.  They do contain multiple signed declarations from the Veteran that his health was fine and he was not taking any prescription medications.  

VA treatment records dated in between his second and third periods of active duty reflect blood pressure readings within the normal range, until May 2006, when he was prescribed a medication for blood pressure control.  

The report of a December 2011 VA general examination reflects normal blood pressure readings along with the examiner's comment that the Veteran does not have a history of hypertension.  

Because hypertension is a disease, rather than an injury, for service connection to be warranted, hypertension must be shown to have developed during a period of active service or to have become manifest to a degree of 10 percent disabling within one year after active service.  In this case, the evidence indicates that the Veteran's high blood pressure initially developed in between periods of active service, as medication was initially prescribed in May 2006 and his available blood pressure readings prior to then were normal.  May 2006 was nearly two years after the Veteran's discharge from his second period of active service, therefore the presumption of inservice occurrence for chronic diseases cannot apply.  There is no suggestion in the evidence that his hypertension was aggravated by his final period of active service.  Thus, the preponderance of the evidence is against the claim for service connection for hypertension.  The appeal is denied.

ORDER

Service connection for tinea versicolor is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for periodontal disease is denied.

Service connection for headaches is denied.

Service connection for joint and muscle pain, to include fibromyalgia, is denied.

Service connection for residuals of traumatic brain injury is denied.

Service connection for GERD is denied.

Service connection for memory loss is denied.

Service connection for hypertension is denied.


REMAND

	Joint and muscle pain manifested by bilateral elbow epicondylitis 

The Veteran's claim for service connection for joint and muscle pain is somewhat unclear.  We have already determined that service connection for fibromyalgia claimed as joint and muscle pain is not warranted.  The Veteran himself has not made any specific allegations as to the nature of his joint and muscle pain, and we note that service connection is already in effect for degenerative joint disease involving his lumbar spine and cervical spine.  

The RO appears to have interpreted this claim as involving bilateral epicondylitis of the elbows, based upon a diagnosis of bilateral epicondylitis of the elbows made during the July 2011 Gulf War Protocol examination.  

The Veteran's service treatment records contain no mention of elbow pain.  

During his initial VA examination, the Veteran reported bilateral elbow pain which began in March 2008.  He had such severe pain that he could not carry anything with his hands.  He reported that these elbow pain episodes would last for three hours at a time and would recur every three or four days.  He denied having any trauma to his elbows but reported that he had been lifting heavy boxes in the service.  Upon examination, range of motion and muscle strength testing was normal, with no objective evidence of pain during testing.  Tenderness was noted over the both lateral epicondyles.  The examiner rendered a diagnosis of lateral elbow epicondylitis with no significant effects upon activities.  

The report of a December 2008 VA X-ray study taken to evaluate the Veteran's complaints of elbow pain was interpreted as showing mild enthesopathic changes of the right elbow involving a small spurlike formation in the right olecranon process.  A July 2011 X-ray was interpreted as showing a small osteophyte at the coronoid process, with minimal triceps enthesopathy in the right elbow.  The interpreting radiologist specified, however, that there were mild degenerative changes but no acute abnormalities.  A subsequent disability evaluation performed by the Social Security Administration showed that he had full range of motion of both elbows.

Given this scenario, the Board deems that a medical nexus opinion is required to determine whether the lifting the Veteran describes during service could have caused the epicondylitis or the enthesopathy which has been identified upon the 2008 and 2011 evaluations.  The Veteran's report of lifting during service is considered credible and consistent with the circumstances of his active duty.

      Blurred vision and eyelid masses

A service treatment record dated in July 2008 reflects the Veteran complained of inflammation in both eyes, which had begun about five months prior.  In other words, the July 2008 record was created after the Veteran's last period of active service, but in his history he makes reference to a time when he was still on active duty.  The treating nurse noted an on-and-off chalazion and recommended that he follow up in the VA hospital.  The nurse also noted that both eyes looked irritated and prescribed antibiotic ointment for periocular inflammation in both eyes.

During the December 2008 VA examination, the Veteran reported he began having blurred vision in both eyes in 2006, and that he was taking eyedrops which relieved the condition.  He also reported that he had developed itchiness in his eyes while he was in Afghanistan, and the itchiness developed into styes which spread over both eyelids, and eventually became infected.  He was provided with a special ophthalmologic examination the same month.  Upon examination, styes were noted on the right lid, and chalazions were noted on the left lid. Blepharitis was noted on both lids.   

The Veteran was given an optometry consult for treatment purposes in April 2009.  His primary complaint was of blurred vision.  Pertinent history of blepharitis and high blood pressure was noted.  A small abscess was noted on his right eyelid and both eyelids were erythematous.  The diagnosis was of blepharitis.  He was advised to perform lid scrubs with baby shampoo and to use warm compresses with massage in the area of the abscess.

The Veteran had an ophthalmologic eye consultation in December 2010.  His chief complaint was of a stye on his right upper lid which was improved with gentamycin ointment, and blurred vision in his right eye.  Upon examination he was noted to have chronic blepharitis and a healing chalazion.  The diagnostic assessment was of chronic blepharitis and recurrent chalazia.  

The Veteran was given another VA examination in December 2011.  The external eye examination was normal, with no signs of inflammation.  No comment was made regarding styes, chalazions, or blurry vision. 

The April 2012 Physical Evaluation Board included chronic blepharitis as a current disability.  The Veteran's current VA medical problem list includes entries for abscess of the eyelid, blepharitis, refraction error, myopia, astigmatism, and chalazion.  

Thus, the Veteran has evidence of early complaints involving his eyes and eyelids in service.  He also has evidence of recent similar complaints.  What is not clear is whether these complaints represent chronic disabilities which can be linked to service.  Therefore, upon remand, further medical information to include an identification of all current, chronic disabilities, and a medical nexus opinion regarding any possible linkage to service.  

As the case must be remanded anyway, the Veteran's VA treatment records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the VA Caribbean HealthCare System, and all associated clinics, since January 2015 for inclusion in the file.

2.  The Veteran should be afforded a VA examination to identify any nexus between the lifting the Veteran reports during service and the diagnoses of bilateral elbow epicondylitis and/or enthesopathy.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to render an opinion as to whether any current elbow disability to include epicondylitis and enthesopathy, is more, less, or equally likely to have had its inception during service or to be otherwise related to service.  The complete rationale for all opinions expressed should be fully explained.

3.  The Veteran should be afforded a VA eye examination to identify all current, chronic disabilities and for a nexus opinion to service.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to specifically comment upon all eye disabilities noted above, classifying each as chronic versus acute and transitory.  With regard to any chronic disabilities which may be quiescent during the examination, and any chronic disabilities shown during the examination, the examiner is requested to render an opinion as to whether the disability is more, less, or equally likely to have had its inception during service or to be otherwise related to service.  The examiner is requested to determine whether the Veteran's complaints of blurry vision are related to congenital or developmental disorders including refractive error of the eye.  The complete rationale for all opinions expressed should be fully explained.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative, if he chooses to appoint one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


